UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6886



NORMAN PERRY HERBERT,

                                           Petitioner - Appellant,

          versus


LLOYD WATERS, Warden; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
01-2713-JFM)


Submitted:   September 5, 2002        Decided:   September 17, 2002


Before WILKINS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Norman Perry Herbert, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Mary Ann Rapp Ince, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Norman   Perry   Herbert   appeals   the   district   court’s   order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and the district court's opinion and

conclude on the reasoning of the district court that Herbert has

not made a substantial showing of the denial of a constitutional

right.   See Herbert v. Waters, No. CA-01-2713-JFM (D. Md. June 3,

2002).   Accordingly, we deny a certificate of appealability and

dismiss the appeal.    See 28 U.S.C. § 2253(c) (2000).       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                               DISMISSED




                                   2